Case 2:20-cv-09582-JFW-E Document 54-1 Filed 03/17/21 Page 1 of 2 Page ID #:1177




                         Exhibit 1
9/10/2020Case     2:20-cv-09582-JFW-E LASD
                                        Document
                                           Department 54-1
                                                      StatementFiled   03/17/21
                                                                | Los Angeles        Page Department
                                                                              County Sheriff's 2 of 2 Page ID #:1178




                    BY SIB STAFF /            FEBRUARY 28, 2020




                    The Sheriff’s Department is aware of recent media reports alleging
                    deputies shared images from the January 26th, 2020 helicopter crash,
                    which tragically claimed the lives of nine people. The facts surrounding
                    these allegations are currently under investigation, as are the
                    effectiveness of existing policies and procedures. The Sheriff is deeply
                    disturbed at the thought deputies could allegedly engage in such an
                    insensitive act. A thorough investigation will be conducted by the
                    Department, with the number one priority of protecting the dignity and
                    privacy of the victims and their families.


                    -Los Angeles County Sheriff’s Department



                                                        Ask LASD Bot




                                                                                                 Privacy - Terms




https://lasd.org/lasd-department-statement/                                                                            1/2
